DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10, the phrase "may comprise" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). This phrase indicates that the limitations following the preamble are optional, which makes the limitations not positively recited and the claims unclear. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Armand Nee Dumais (US Patent No. 2,585,421).
In Reference to Claims 1, 2, 4-6, 9, and 10
 	Dumais teaches (Claim 1) A pointer for focused reading of a word or character, comprising: a frame (items 1 and 2, fig’s 1-5); a reading pane defined inside the frame (item 6, fig’s 1-5); a marker formed on the frame for pointing to a particular location of the reading pane (item 11, fig’s 1-5); and an elongated handle attached to the frame at a non-zero angle (items 3, 4, and 5, fig’s 1-5).
(Claim 2) wherein the frame is opaque (fig’s 1 and 2).
(Claim 4) wherein the reading pane is formed by cutting out a middle portion of the frame (item 6, fig’s 1-5; also note “formed by” is a process; these are apparatus claims and the end product is only required, not the process by which the product is formed).
(Claim 5) wherein the viewing area of the reading pane occupies less than 30 % of the surface area of the frame (fig. 2).
(Claim 6) wherein a portion of the marker protrudes into the reading pane (fig. 2 item 11).
(Claim 9) wherein the handle may comprise: a first section extending along a first axis parallel to the plane of the frame (item 5, fig. 3); a second section extending along a second axis at a first angle with the first axis (top portion of item 3 between items 4 and 5); and a third section extending along a third axis at a second angle with the second axis (item 4, fig. 3);
(Claim 10) wherein the first axis and the third axis are parallel to one another (items 4 and 5, fig. 3; also note the structure of claims 9 and 10 are not positively claimed due to the phrase “may comprise”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armand Nee Dumais in view of Richards (US Patent No. 6,471,517).
In Reference to Claim 3
Dumais teaches all of claim 1 as discussed above. 
Dumais fails to teach a transparent frame. 
Richards teaches (Claim 3) wherein the frame is transparent (column 3 lines 8-12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the reading guide device of Dumais with the feature of a transparent frame as taught by the reading guide device of Richards for the purpose of allowing the user to preview or see the surrounding text while still allowing for a focus on the words in the reading pane as taught by Dumais (column 2 line 60 – column 3 line 12), making the device more useful, and more attractive to the users. 

Claim 7, 8, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Armand Nee Dumais in view of Mistry (US Patent No. 7,066,737).
In Reference to Claims 7, 8, and 11
Dumais teaches all of claim 1 as discussed above. 
Dumais fails to teach the features of claims 7, 8, and 11. 
Mistry teaches (Claim 7) wherein the frame is rotatably attached to the handle (item 14 to item 15, fig’s 1-6);
(Claim 8) wherein the frame is removably attached to the handle to enable a replacement of the frame with another frame (column 4 lines 54-63);
 (Claim 11) wherein the handle comprises an angle joint for allowing the handle to swivel relative to the frame (items 19/22/26/30, fig’s 1-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the reading assistance device of Dumais with the feature of a removably pivotable handle as taught by the reading assistance device of Mistry for the purpose of allowing the user to better manipulate and position the device for reading as taught by Mistry (summary), making the device easier to use, more versatile, and more attractive to the users. 

Claim 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armand Nee Dumais in view of Armbruster (US Patent No. 8,480,400 B1).
In Reference to Claims 12-17 and 20
Dumais teaches all of claim 1 as discussed above. 
Dumais fails to teach the features of claims 12-20. 
Armbruster teaches (Claim 12) wherein the reading pane is adjustable in width (fig. 2 and column 3 lines 10-17);
(Claim 13) wherein the reading pane is adjustable in height (column 3 lines 18-21, by insertion of another panel);
(Claim 14) wherein the reading pane is adjustable both in width and height (fig. 2, column 3 lines 10-21); 
(Claim 15) further comprising a cover plate configured to move relative to the reading pane to cover a portion of the reading pane (item 12, fig. 2);
	(Claim 16) further comprising a guiding groove formed in the frame, wherein the cover plate comprises a boss extending into the guiding groove to guide the movement of the cover plate relative to the reading pane (items 19/20, fig’s 1-6);
(Claim 17) wherein the guiding groove comprises a horizontal segment to guide a horizontal movement of the cover plate to adjust the width of the reading pane (items 19-20, fig’s 1-6);
(Claim 20) wherein the frame comprises at least two layers, and the cover plate is interposed between the at least two layers (top and bottom layers of item 11, fig’s 1, 2, and 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the reading viewer device of Dumais with the feature of a cover plate and adjustable reading pane as taught by the reading viewer device of Armbruster for the purpose of providing more versatile functionality selected by the user as taught by Armbruster (background), making the device more versatile, more useful, and more interesting and attractive to the users. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armand Nee Dumais in view of Armbruster and further in view of Schroeder (US Patent No. 4,450,536).
In Reference to Claims 18 and 19
The modified device of Dumais teaches all of claims 1, 15, and 16 as discussed above. 
Dumais fails to teach the additional guide grooves of claims 18 and 19. 
Schroeder teaches (Claim 18) wherein [a] guiding groove comprises a vertical segment to guide a vertical movement of the cover plate to adjust the height of the reading pane (items 56 and 57, fig. 1);
(Claim 19) wherein the guiding groove comprises a diagonal segment to guide a diagonal movement of the cover plate to adjust both the height and width of the reading pane (item 64, fig. 6 oriented as in fig. 7B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the aperture viewing device of Dumais with the feature of adjustments in the vertical and diagonal directions as taught by the aperture viewing device of Schroeder for the purpose of providing a wider variety of aperture adjustments as taught by Schroeder (column 3 lines 6-24), making the device more versatile, and more useful, interesting, and attractive to the users. 
	Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. See  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). And, adjustability, where needed, is not a patentable advance. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). Since Armburster teaches adjustable window sizes as well as slots for providing some of the adjustability, merely claiming additional slots in additional directions for providing further adjustability would be an obvious matter of engineering design choice and is not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711